           Case 1:20-cv-06463-ALC Document 13 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
MERCER,                                                           :                   10/30/2020
                                            Plaintiff,            :
                                                                  :
                 v.                                               :  1:20-cv-06463-ALC
                                                                  :  ORDER
250 MAIN STREET, LLC,                                             :
                                                                  :
                                            Defendant.            :
                                                                  :
                                                                  :
----------------------------------------------------------------- :
                                                                  :x
ANDREW L. CARTER, JR., District Judge:

       On October 29, 2020, the Parties filed a Joint Letter Motion for Extension of Time to file

a stipulation of dismissal. ECF No. 11. On that same day, Plaintiff filed a Notice of Voluntary

Dismissal with Prejudice. ECF No. 12. The Court would grant the requested extension if the Notice

of Voluntary Dismissal with Prejudice were withdrawn by Plaintiff. However, if the Notice of

Voluntary Dismissal with Prejudice remains in effect, the Court sees no need for a stipulation of

dismissal, and would deny the Joint Letter Motion for Extension of Time to file one. Plaintiff is

hereby ORDERED to indicate to the Court how it would like to proceed no later than November

4, 2020.

SO ORDERED.
Dated: October 30, 2020
      New York, New York


                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
